Citation Nr: 0619249	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  95-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the veteran was paid the proper rate of past due 
benefits for a total disability rating based on individual 
unemployability, from April 1, 1994.

2.  Entitlement to an effective date prior to March 30, 1994, 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 50 percent rating effective March 30, 1994.  The 
veteran appealed the assigned effective date of service 
connection.  

In an April 2004 rating decision, the disability rating for 
PTSD was increased to 70 percent effective March 30, 1994, 
and a total disability rating based on individual 
unemployability was established from that same date.  The 
veteran thereafter appealed the matter of the rate of the 
amount of past due benefits which he was paid.  

The issue of entitlement to an effective date prior to March 
30, 1994, for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an April 2004 rating decision, the disability rating 
for PTSD was increased to 70 percent effective March 30, 
1994, and a total disability rating based on individual 
unemployability was established from the same date; in an 
April 2004 letter, the veteran was notified of the 
retroactive award and of his monthly compensation payments 
that were effective beginning April 1, 1994.

2.  The veteran's award of retroactive disability 
compensation in April 2004 was properly in accordance with 
specific rates of entitlement provided by statute.


CONCLUSION OF LAW

The veteran was paid the proper rate of the amount of past 
due benefits for a total disability rating based on 
individual unemployability, from April 1, 1994.  38 U.S.C.A. 
§§ 101, 1110, 1114(j), 5111 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.4, 3.21, 3.31 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

As previously noted, in an April 2004 rating decision, the 
disability rating for PTSD was increased to 70 percent 
effective March 30, 1994, and a total disability rating based 
on individual unemployability was established from the same 
date.  The veteran thereafter appealed the matter of the rate 
of the amount of past due benefits which he was paid.  

The veteran was paid at the 100 percent rate from April 1, 
1994.  The payments were made retroactive and were paid at 
the rate in effect from April 1, 1994, and as pertained to 
each rate change in the ensuing years.  

Specifically, on April 1, 1994, the veteran was paid $1,774.  
Thereafter, the veteran was paid at the rate which was in 
effect for each 12 month period.  The rate of VA disability 
compensation increased every first day in December.  On 
December 1, 1994, it increased to $1,823.  On December 1, 
1995, it increased to $1,870.  On December 1, 1996, it 
increased to $1,924.  On December 1, 1997, it increased to 
$1964.  On December 1, 1998, it increased to $1,989.  On 
December 1, 1999, it increased to $2036.  On December 1, 
2000, it increased to $2,107.  On December 1, 2001, it 
increased to $2163.  On December 1, 2002, it increased to 
$2,193.  On December 1, 2003, it increased to $2,239.  It has 
continued to increase since that time.  The retroactive award 
was issued in April 2004, and totaled $170,512.  

The veteran's representative asserts that the veteran should 
be paid at the rate in effect in April 2004, which was 
$2,239, for each year prior, rather than the rates that were 
in effect during each of those years.  The representative 
cites to 38 U.S.C.A. § 1114(j) in support of this argument.  
It is argued that the veteran was not rated as totally 
disabled until April 2004; thus, the rate in effect in April 
2004 is for application.  It is asserted that the "plain 
language" of the statute contemplates that the amount of 
compensation, which is to be paid to the veteran, is to be 
calculated only if and while the disability is rated as 
total. 

First of all, the proper commencement date of payment of 
April 1, 1994 was implemented, following the March 30, 1994 
effective date, per 38 C.F.R. § 3.31.  Regardless of VA 
regulations concerning the effective dates of awards, the 
payment of monetary benefits based on original, reopened, or 
increased awards may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  See 38 C.F.R. § 3.31 (2005).

Second, the Board finds that the argument advanced by the 
veteran and his representative with regard to the proper rate 
is not supported.  

"Compensation" means a monthly payment by the Secretary of 
VA to a veteran because of service-connected disability.  38 
U.S.C.A. § 101(13) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.4(a) (2005).  Disability compensation is payable to a 
veteran who is disabled as the result of a personal injury or 
disease, if the injury or disease was incurred or aggravated 
in the line of duty during qualifying military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.4(b) (2005).

The basic rates for monthly disability compensation, for 
disabilities rated between 10 and 100 percent disabling, are 
found at 38 U.S.C.A. §§ 1114(a)-(j) (West 2002 & Supp. 2005).  
These rates are increased annually, generally, as a direct 
result of congressional action.  VA is required to publish 
the annual changes enacted by Congress.  See 38 C.F.R. § 3.21 
(2005).  38 C.F.R. § 3.21 states that rates of compensation, 
dependency and indemnity compensation for surviving spouses 
and children, and section 306 and old-law disability and 
death pension, are published in tabular form in appendix B of 
the Veterans Benefits Administration Manual M21-1 and are to 
be given the same force and effect as if published in the 
regulations.

The most recent change in the monthly compensation amount was 
enacted with the passage of the Veterans' Compensation Cost-
of-Living Adjustment Act of 2005 (Act), Pub. L. No. 109-111, 
119 Stat. 2362 (Nov. 22, 2005).  The Act increased the rates 
of disability of compensation for veterans, as well as other 
forms of compensation, effective as of December 1, 2005.  
Section 2 of the Act specifically provided for the dollar 
amounts to be increased under 38 U.S.C.A. § 1114.  The 
regulations to implement the mandated increases have yet to 
be published by VA.  In February 2005, VA published 
regulations to implement the mandated increases effective as 
of December 1, 2004.  See 70 Fed. Reg. 9135 (Feb. 24, 2005).

This same procedure has been in effect, for purposes of this 
case, from at least April 1994 until the present.  Each year 
Congress mandates the monthly amount, and effective date for 
that amount, that VA will pay to a disabled veteran depending 
on the level of disability.  These changes are reflected at 
38 U.S.C.A. §§ 1114(a)-(j).  There is no discretion 
authorized to the Secretary of VA as to the amount to be paid 
nor is there any discretion as to when the effective date for 
any increase in payments is authorized.

In this case, the RO granted a total rating for PTSD, 
effective March 30, 1994, payable April 1, 1994, per 
38 C.F.R. § 3.31.  The veteran's disability compensation was 
established as payable from April 1, 1994, at the rate 
established by Congress at that time for a 100 percent rating 
under 38 U.S.C.A. § 1114(j).  The April 2004 letter from the 
RO notified the veteran of the specific dates of increases, 
which occurred on an annual basis due to cost-of-living 
adjustments, and the new monthly amounts payable for the 
period from April, 1994 to December 1, 2003.  

Congress establishes the monthly amount of disability 
compensation, and VA publishes the amount on an annual basis.  
VA has no discretion to alter the amount paid or the 
effective date when a particular amount will be paid.  The 
veteran's entitlement to specific amounts of monthly 
disability compensation is as established in the April 2004 
letter, wherein the RO notified the veteran that he would be 
paid the amounts that he would have received had he been 
rated 100 percent disabled from April 1994 onward, as 
specified by the versions of 38 U.S.C.A. § 1114(j).

Accordingly, the Board finds that there is no legal basis to 
grant the veteran's current claim and pay the rate in effect 
as of December 1, 2003, per month from April 1, 1994.  The 
argument of the veteran and his representative is without 
merit as there is no basis of support in statute or 
established case law.  

It is noteworthy that the veteran's representative has 
previously advocated a similar position in a case where 
retroactive special monthly compensation benefits were 
awarded on the basis of clear and unmistakable error.  This 
argument has been specifically considered and completely 
rejected by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), which held that such an 
argument "would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver of 
sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by a [clear and 
unmistakable error] in real, rather than nominal, dollars.  
This argument fails because 38 U.S.C.A. § 1114 does not 
address the issue of retroactive payments, much less provide 
a clear, explicit waiver of the government's sovereign 
immunity from interest payments accruing to retroactive 
payments."  See Sandstrom v. Principi, 358 F.3d 1376, 1380 
(Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran asserted that the amount should 
have been calculated according to the 1996 rate, so that the 
1996 correction would have had the "same effect," pursuant 
to 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as if the 
decision had been made in 1969.  The Federal Circuit rejected 
these arguments and held that VA's decision to pay in nominal 
dollars was legally correct.  The Board finds that the 
instant case falls within the holding of the Federal Circuit 
in Sandstrom.  The veteran's representative, the same 
attorney who had argued the veteran's position before the 
Federal Circuit in Sandstrom, has not argued otherwise.

There is no basis for a grant of the sought after benefits in 
this case.  There is no legal merit to his argument and his 
claim must therefore denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).  

The Board notes that it is bound by the laws enacted by 
Congress, the VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA. 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2005).   In this case, for the reasons set forth above, it is 
clear that the law passed by Congress does not provide a 
basis to award the benefit sought by the veteran.  Thus, the 
appeal is denied.


ORDER

The veteran was paid the proper rate of the amount of past 
due benefits for a total disability rating based on 
individual unemployability, from April 1, 1994; the appeal is 
denied.  


REMAND

There has been a significant change in the law with the 
enactment of the VCAA which does apply to the effective date 
issue.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  First, VA has a duty to notify the veteran and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In this case, the veteran has specifically appealed the 
effective date issue.  He has not been sent a VCAA letter.  
Accordingly, the agency of original jurisdiction (AOJ) should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed as to the issues 
remaining on appeal. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006), as to the issue of 
entitlement to an effective date prior to 
March 30, 1994, for service connection PTSD.  
A notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice should comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  If evidence or argument is submitted, the 
AMC should then readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


